COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Amatullah S. Lanier v. Christopher Stubblefield

Appellate case number:     01-19-00816-CV

Trial court case number: 2016-60440

Trial court:               308th District Court of Harris County

        The reporter’s record was due on November 18, 2019. The court reporter issued a notice to
this Court that appellant had not paid or made arrangements to pay for the reporter’s record. The
clerk’s record was filed on November 15, 2019. This Court issued notice to appellant that the Court
might order briefs filed without a reporter’s record unless appellant filed a response by December
20, 2019 showing that payment had been made or that appellant had made financial arrangements
for the filing of the reporter’s record. On January 6, 2020, appellant filed a Statement of Inability
to Afford Payment of Court Costs asserting that he could not afford to pay the filing fees in this
Court and the costs for preparation of the appellate record. See TEX. R. APP. P. 20.1(a); TEX. R.
CIV. P. 145(a). Appellant has also filed three motions for extension of time to file the brief.

        Because appellant has filed a statement of inability indicating that he unable to afford
payment for the reporter’s record and the reporter’s record has not yet been filed, the appellant’s
brief is not yet due. Accordingly, appellant’s motions for extension of time to file the brief are
denied as premature.

         Rule 20.1(a) requires a Statement of Inability to be filed in the trial court if the appellant
contends that he or she is unable to afford fees for preparation of the appellate record. See TEX. R.
APP. P. 20.1(a); TEX. R. CIV. P. 145(a). Although appellant filed a statement of inability in this
Court, the appropriate place for filing the statement of inability to claim inability to afford payment
for the record is the trial court. See TEX. R. APP. P. 20.1(a); TEX. R. CIV. P. 145(a). This Court
forwarded the statement of inability to the trial court and a supplemental clerk’s record containing
this statement has been filed. The supplemental clerk’s record contained no order by the trial court
overruling the statement of inability and thus, we must consider appellant unable to afford payment
of the costs of the record and other fees on appeal. See TEX. R. CIV. P. 145(a); TEX. R. APP. P.
20.1(a).
       Accordingly, the court reporter is directed to file the reporter’s record at no cost to appellant
within 30 days from the date of this order. Appellant’s brief is due within 30 days of the date
the reporter’s record is filed.

       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___March 17, 2020__